Case 5:20-cv-05053-PKH Document 79                 Filed 05/07/21 Page 1 of 2 PageID #: 3238




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

JOEL FERGUSON, et al.                                                                  PLAINTIFFS

v.                                     No. 5:20-CV-05053

CMS TECHNOLOGY, et al.                                                               DEFENDANTS

                                     OPINION AND ORDER

       Before the Court is a motion (Doc. 50) for summary judgment filed by Defendant Brainerd

Chemical Company, Inc. (“Brainerd”). Brainerd also filed a brief (Doc. 51) and statement of facts

(Doc. 52) in support of its motion. Brainerd subsequently filed an amended motion (Doc. 57) and

statement of facts (Doc. 58). No party responded to Brainerd’s motion. For the limited purpose

of Brainerd’s motion, any material facts in its statement of facts are deemed admitted. Fed. R.

Civ. P. 56(e); W.D. Ark. R. 56.1(c).

       On the undisputed facts on this motion, Brainerd was not responsible for the transfer hose

involved in Plaintiffs’ injuries and never used it or instructed Plaintiffs or anyone else to use it in

connection with the circumstances of Plaintiffs’ injuries. Brainerd had no duty of care and

committed no negligent act, and summary judgment for Brainerd is appropriate. Pursuant to

Federal Rule of Civil Procedure 54(b), judgment will not be entered on this order until final

resolution of all claims.

       The Court further notes that Plaintiffs have named several John Doe defendants. None of

these defendants have been served, the deadline to serve them has not been extended, and

Plaintiffs’ operative complaint (Doc. 12) alleges no specific conduct by any John Doe defendant

that would subject that Defendant to liability to Plaintiffs. Dismissal of the John Doe defendants

from this action is appropriate.



                                                  1
Case 5:20-cv-05053-PKH Document 79         Filed 05/07/21 Page 2 of 2 PageID #: 3239




      IT IS THEREFORE ORDERED that Defendant Brainerd Chemical Company, Inc.’s

motion for summary judgment (Doc. 50) and amended motion (Doc. 57) are GRANTED, and all

claims against this Defendant are DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that claims against all John Doe defendants are DISMISSED

WITHOUT PREJUDICE.

      IT IS SO ORDERED this 7th day of May, 2021.


                                                     /s/P. K. Holmes, III
                                                     P.K. HOLMES, III
                                                     U.S. DISTRICT JUDGE




                                          2
